Case: 2:17-cv-00720-EAS-EPD Doc #: 46-7 Filed: 11/16/18 Page: 1 of 5 PAGEID #: 967




                            EXHIBIT 6
11/16/2018                            RallyDoc
             Case: 2:17-cv-00720-EAS-EPD   Against
                                                #:the46-7
                                                      Anglins of Daily11/16/18
                                                           Filed:      Stormer in Ohio – Idavox
                                                                                   Page:     2 of 5 PAGEID #: 968




NOVEMBER 16, 2018




HOME               NEWS               ARTS & CULTURE                      MEDIA           CONTACT US          DONATE

ONE PEOPLE’S PROJECT

NEWS               [ November 15, 2018 ] ‘We Put One Step Forward, Kept Movin’ On’:              SEARCH …




   HOME           EVENTS           Rally Against the Anglins of Daily Stormer in Ohio            ALERTS, EVENTS &
                                                                                                   ANNOUNCEMENTS


 Rally Against the Anglins of                                                                        NOV
                                                                                                              11:00 am Proud Boy-
                                                                                                     17
 Daily Stormer in Ohio                                                                                  Sat
                                                                                                              Affiliated III%er Grou...
                                                                                                              @ independence Visitor
                                                                                                    (https:   Center
                                                                                                    //idavo
                                                                                                              (https://idavox.com/inde
    January 5, 2017           Idavox             2                                              x.com/
                                                                                                     index.   x.php/event/proud-boy-
                                                                                                    php/ca    affiliated-iiier-group-to-
                                                                                                    lendar    rally-in-philly/?
                                                                                                    /action
                                                                                                     ~oned
                                                                                                              instance_id=140)
                                                                                                    ay/exa
                                                                                                     ct_dat
                                                                                                      e~17-
                                                                                                       11-
                                                                                                    2018/)

                                                                                                  (https://idavox.com/index.php/calendar/)

                                                                                                    
                                                                                                   FOLLOW ON TWITTER




                                                                                     


https://idavox.com/index.php/event/rally-against-the-anglins-of-daily-stormer-in-ohio/                                                     1/4
11/16/2018                            RallyDoc
             Case: 2:17-cv-00720-EAS-EPD   Against
                                                #:the46-7
                                                      Anglins of Daily11/16/18
                                                           Filed:      Stormer in Ohio – Idavox
                                                                                   Page:     3 of 5 PAGEID #: 969


 WHEN:                                             (https://idavox.com/index.php/calendar/)
                                                                                               Tweets by @IdavoxOPP
 January 14, 2017 @ 1:00
 pm – 4:00 pm                                                                                        Idavox
 WHERE:                                                                                               @IdavoxOPP

 6827 N High St                                                                                Daryle Lamont Jenkins on the Black
                                                                                               Kids in Outer Space podcast!
 Worthington, OH 43085
                                                                                               facebook.com/BlackKidsinOut…
 USA
                                                                                                                               4h
 CONTACT:

   Colubus Anti-Racist Action
                                                                                                      Idavox
   (614)407-5887                                                                                     @IdavoxOPP
   Email
                                                                                               idavox.com/index.php/2018…
 (mailto:aracbus@gmail.com)
            EVENT (HTTPS://IDAVOX.C

         Andrew Anglin (https://idav
          Columbus (https://idavox.co
          Daily Stormer (https://idavo                                                         Embed                View on Twitter
          Greg Anglin (https://idavox
          Hate (https://idavox.com/in
          Ohio (https://idavox.com/in                                                         FOLLOW ON FACEBOOK
          racism (https://idavox.com/


                                              We must state for the record: We are not
                                              sure if the Daily Stormer’s Andrew Anglin
                                              is actually going to pull of  his armed anti-
                                              Jewish rally in White sh, Montana on
                                              Martin Luther King, Jr. Day. This is a guy
                                              who does not make public appearances,
                                              only talks trash from behind his
                                              computer and has not even led the
                                              application for a permit to rally in
                                              White sh on that or any day in the near
                                              future (we called the city clerk and they
                                              con rmed to us that the application had
 not been received). But screw HIS timetable. Anti-Racist Action isn’t going
 by that. See, Anglin keeps wanting to be an asshole screwing with people
 with his Nazi BS from afar, but he is in the Columbus, Ohio area and
 Columbus is not only the home of one of the strongest chapters of ARA,
 but it’s also where we called home for a year and a half. To that end
 antifa is making other plans – zeroing in on his disreputable father Greg




https://idavox.com/index.php/event/rally-against-the-anglins-of-daily-stormer-in-ohio/                                                 2/4
11/16/2018                            RallyDoc
             Case: 2:17-cv-00720-EAS-EPD   Against
                                                #:the46-7
                                                      Anglins of Daily11/16/18
                                                           Filed:      Stormer in Ohio – Idavox
                                                                                   Page:     4 of 5 PAGEID #: 970


 who seems to be a kind of silent partner of his son’s and just so happens
 to own an o ce building just outside town! So Andrew now has a choice:
 Go out and posture thousands of miles away from where people back
 home are calling him and his Daddy out, or stay home and deal with the
 mess he is making of his life that is now being dealt with in more o ine
 scenarios.


                                                                                     

                       PREVIOUS                                          NEXT 
                      ALERT! Neo                            ALERT! Neo-Fascist
                      Confederate ‘Memorial ‘Atlanta Forum’ to Take
                      Service’ in Lexington,                        Place Jan. 28
                      VA




 2 COMMENTS


                 adolf the great
                 JANUARY 9, 2017 AT 11:31 PM




 good luck with that antifa faggots

 To all: The two negative comments you see here are posted because
 we just want to say how comical these net Nazis can be. Bravado
 doesn’t work when you don’t show up, and the 50 that turned out
 (and by the way e ectively got the Anglin Family kicked out of that
 o    ce building in the process – more on that later) were not opposed
 in any way. So Adolf, thanks for the good luck wishes! We most
 certainly had that!–Idavox

  REPLY




                 kerrang
                 JANUARY 11, 2017 AT 8:09 AM




 so, lefties, are you scared of us? :)))) 14/88 WPWW

  REPLY



https://idavox.com/index.php/event/rally-against-the-anglins-of-daily-stormer-in-ohio/                              3/4
11/16/2018                            RallyDoc
             Case: 2:17-cv-00720-EAS-EPD   Against
                                                #:the46-7
                                                      Anglins of Daily11/16/18
                                                           Filed:      Stormer in Ohio – Idavox
                                                                                   Page:     5 of 5 PAGEID #: 971




 Leave a Reply
 Your email address will not be published.

 Comment




                    Object in the image



 Name *



 Email *



 Website




       POST COMMENT



 This site uses Akismet to reduce spam. Learn how your comment data is
 processed.



 Copyright © 2016 | One People's Project




https://idavox.com/index.php/event/rally-against-the-anglins-of-daily-stormer-in-ohio/                              4/4
